Exhibit 10.4



FORM OF DIRECT JOINDER AGREEMENT

     This DIRECT JOINDER AGREEMENT, dated as of February 18, 2009 (this
“Agreement”), is delivered by the undersigned (the “Direct Seller”) pursuant to
Section 4.13 of the Purchase and Sale Agreement, dated as of February 18, 2009
by and among Aspen Exploration Corporation, a Delaware corporation (“Aspen”),
certain persons listed on the annexes thereto (the “Sellers”) and Venoco, Inc.,
a Delaware corporation (“Buyer”) (the “Purchase Agreement”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings set forth
in the Purchase Agreement.

     WHEREAS, the Purchase Agreement contemplates that any Non-Aspen Seller may,
subject to the terms and conditions of the Purchase Agreement, participate in
the Transaction by executing and delivering to Aspen and Buyer this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants set forth in the Purchase Agreement and hereinafter set forth, the
parties hereby agree as follows:

     1.      The Direct Seller agrees as of the date hereof to be bound by the
terms and conditions of the Purchase Agreement as a Seller as if such Direct
Seller were a signatory to such Purchase Agreement. Without limiting the
generality of the foregoing, the Direct Seller hereby represents and warrants
that (a) each of the representations and warranties contained Article 6 of the
Purchase Agreement applicable to the undersigned as a Seller are true and
correct on and as the date hereof as if made on and as of such date, (b) the
Direct Seller has read and understands its obligations under Sections 8.2
(Acquisition Proposals) and 8.4 (Existing Negotiations) of the Purchase
Agreement and (c) the Direct Seller has reviewed and approved the Allocated
Values set forth in Exhibit C to the Purchase Agreement with respect to such
Direct Seller’s Assets and, pursuant to Section 13.5 of the Purchase Agreement,
will take no position inconsistent with said Exhibit C.

     2.      The Direct Seller, by the execution of this Agreement, hereby
irrevocably appoints Aspen as the exclusive agent, proxy and attorney in fact
for such Direct Seller for all purposes of the Purchase Agreement as to which
Aspen is authorized to act as the Seller Representative pursuant to the terms
thereof, and all actions incidental thereto, including, but not limited to: (a)
the determination of the Preliminary Settlement Statement and Final Settlement
Statement and adjustments to the Direct Seller’s Per Seller Closing Amount and
Per Seller Purchase Price related thereto (including, without limitation, a
deduction for the fee and expense reimbursement as reflected on Exhibit C), (b)
the evaluation of asserted Title Defects and Title Defect Adjustments affecting
the Direct Seller’s Assets, (c) the evaluation of asserted Environmental
Defects, (d) the waiver of any condition set forth in Section 9.1 of the
Purchase Agreement, (e) any action (or inaction) taken with respect to the
termination of the Purchase Agreement, (f) any amendment to the Purchase
Agreement, including an amendment that does not affect all Sellers equally, (g)
the execution of documents to be delivered at Closing

 

--------------------------------------------------------------------------------

(including, without limitation, the right of Aspen to execute any and all
necessary assignments of the Assets on behalf of the Sellers as contemplated by
the Purchase Agreement) (provided, however, that the foregoing shall not
prohibit the Direct Seller from executing any such documents on its own behalf),
and (h) the initiation, defense or resolution of any dispute relating to any of
the foregoing. Aspen, as attorney in fact, shall take all such further actions
contemplated by the Purchase Agreement, execute and deliver all such further
agreements, instruments, certificates, documents and amendments relating thereto
or contemplated therein, in each case as it deems necessary or advisable in
order to carry out the transactions contemplated by the foregoing, in the name
and on behalf of the Direct Seller. The Direct Seller agrees that such agency
and proxy are coupled with an interest, are therefore irrevocable without the
consent of Aspen and Buyer and shall survive the death, incapacity, bankruptcy,
dissolution or liquidation of any Seller. All decisions and actions by Aspen in
its capacity as Seller Representative, and all actions incidental thereto, shall
be binding upon the Direct Seller, and the Direct Seller shall not have the
right to object, dissent, protest or otherwise contest the same. The Direct
Seller agrees that Buyer shall be entitled to rely on any action taken or
omission to act by Aspen in its capacity as Seller Representative on behalf of
the Direct Seller (an “Authorized Action”), and that each Authorized Action
shall be binding on the Direct Seller as fully as if the Direct Seller had taken
such Authorized Action.

     3.      The Direct Seller acknowledges and warrants that, in making its
decision to execute and deliver this Agreement, it has made its own independent
assessment of the merits and risks of the Transaction as it relates to the
Direct Seller and its Assets, and of the merits and risks relating to the power
of attorney effected by this Agreement. The Direct Seller has sought such
accounting, legal, engineering, investment, tax and other advice as it has
considered necessary to make an informed decision with respect to the
Transaction and the power of attorney effected by this Agreement. Without
limiting the generality of the foregoing, the Direct Seller has not relied on
Buyer, Aspen or their respective agents or representatives for recommendations
or advice.

     4.      Whenever possible, each provision of this Agreement will be
interpreted so as to be effective and valid under applicable law, but if any
provision or portion of any provision of this Agreement is held invalid, illegal
or unenforceable in any respect under any applicable law in any jurisdiction,
then such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of any other provision or portion of any
provision of this Agreement, and this Agreement will be reformed, construed and
enforced in such jurisdiction in such manner as will effect as nearly as
lawfully possible the purposes and intent of such invalid, illegal or
unenforceable provision.

     5.      This Agreement may be executed by the Direct Seller in any number
of counterparts, each of which shall be deemed an original instrument, but all
of which together shall constitute one and the same instrument. Execution may be
evidenced by fax signatures.

     6.      THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
DOCUMENT EXECUTED IN CONNECTION HEREWITH.

-2-

--------------------------------------------------------------------------------

     7.      No party shall assign all or any portion of its respective rights
or delegate all or any portion of its respective duties hereunder without the
prior written consent of the other parties, and any purported assignment in
violation of the foregoing shall be void.

     8.      This Agreement shall be construed in accordance with, and governed
by, the laws of the jurisdictions described in Section 15.9 of the Purchase
Agreement.

     9.      This Agreement shall become effective when executed by all parties.

[Signature page follows]

-3-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has caused this Direct Joinder
Agreement to be duly executed and delivered as of the date first above written.

  Dated: ____________________, 2009              Signature(s) of Direct
Seller(s)   




  Check if applicable:

¨     Joint Tenants
¨    Co Tenants
¨     Husband and Wife
¨     Other Relationship (please explain)    ___________________________________



Note: Must be signed exactly as the relevant name(s) appears(s) on Aspen’s
records, as reflected in the attached cover letter. Each person with an interest
in the property must sign; if husband or wife own an interest, both must sign.
If signature is by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, please provide evidence of authority and state title
or capacity in which signature is given.

CAPACITY (full title)

    

NAME(S)

ADDRESS                  (Include Zip Code) AREA CODE AND TELEPHONE NOS.   
(     )     (     )  




NOTARIZATION OF SIGNATURE(S)



STATE OF  )    ) ss.  COUNTY OF  ) 


     On  _____________ , 2009, before me, ________________________ , a notary
public, personally appeared ________________________ and __________________, who
proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity, and that by his/her signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY that the foregoing paragraph is true and
correct.

        WITNESS my hand and official seal.                    Notary Public  (S
E A L)    My commission expires:     


-4-

--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED

ASPEN EXPLORATION CORPORATION

By: _______________________________

          Name: R.V. Bailey
          Title: Chief Executive Officer

Date: ____________________________

VENOCO, INC.

By: _____________________________

     Name: 
     Title:

     Date:____________________

-5-

--------------------------------------------------------------------------------